Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
This office acknowledges of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 2/20/2020 has been considered and made of record.  The references cited on the PTOL 1449 form have been considered.
If the applicant(s) is/are aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.


Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

                                                      Claim Rejections	 	Note that although the Examiner quotes different sections of the cited references used in the rejection, Applicant is suggested to go over the entire references wherein other evidences pertinent to the case can be found.

Set of claims 1-9
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4, 8 are rejected under 35 U.S.C. 102(a) (1) and 102(a) (2) as being anticipated by Wang et al. (2008/0124842).
Regarding claim 1, Wang teaches an apparatus for transfer of electronic components 372a/372b  onto a substrate 168 comprising a superstrate 318 and an adhesive layer 326 formed on at least a first side of 5the superstrate, the apparatus (specially refer figures 1-4 and relate texts)   comprising: 
a receiving structure 318/320; and 

wherein the pattern of electronic components comprises the individual electronic component 372/a/372b, or the subset of the plurality of electronic components, that are transferred from the die sheet 168 to the receiving structure 318/320.  

Regarding claim 2 (the apparatus of claim 1), Wang teaches the receiving structure is configured to be removed from the plurality of electronic components after the individual electronic component, or the subset of the plurality of electronic components, are attached to the adhesive layer of the superstrate. 

Regarding claim 4 (the apparatus of claim 1), Wang teaches the adhesive layer 406 has an equivalent or greater degree of adhesiveness as the receiving structure 320/318.  
 
Regarding claim 8 (the apparatus of claim 1), Wang teaches [0027] one or more of the die sheet 168, the 25receiving structure 318/320, and the ejector 102/104 assembly are configured to be moved independently of each other along an x-direction, a y-direction, and/or a z- direction, and/or along a ɸ-direction and/or a Ɵ-direction. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (2008/0124842) and Craig et al. (2005/0000634) or the following remark(s).
	Regarding claim 6 (the apparatus of claim 1), Wang teaches all limitations as cited in the above claim except for the electronic components are light emitting devices. 
Craig teaches the electronic components are light emitting devices [0076]
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention at the time the invention was made to modify the electronic components are light emitting devices  in Wang’s device in order to provide a desired functionality for a user.

Regarding claim 207 (the apparatus of claim 1), Wang teaches all limitations as cited in the above claim including the plurality of electronic components are arranged on the die sheet in an array except for the plurality of electronic components are arranged on the die sheet in an array, and wherein the pattern of electronic components is a two-dimensional array of electronic components. 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention at the time the invention was made to form the plurality of electronic components are arranged on the die sheet in an array, and wherein the pattern of electronic components is a two-dimensional array of electronic components in Wang’s device in order to in order to provide a desired productivity for a user.
 
Regarding claim 9 (the apparatus of claim 1), Wang teaches all limitations as cited in the above claim  except for a mask with gaps formed in the mask; wherein the mask is disposed between the receiving structure and the die sheet;  5wherein the individual electronic component is aligned with and pushed through one of the gaps to be pressed against the receiving structure; and wherein the mask is formed adjacent to a surface of the receiving structure, against which the electronic components are pressed by the ejector assembly.
Craig teaches a mask 108 with gaps 110 formed in the mask; wherein the mask is disposed between the receiving structure 112 and the die sheet 104; 5wherein the individual electronic 106 component is aligned with and pushed through one of the gaps to be pressed against the receiving structure; and wherein the mask 108 is formed adjacent to a surface of the receiving structure, against which the electronic components are pressed by the ejector assembly 114.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention at the time the invention was made to form a mask with gaps  positioning of individual electric component. 

Set of claims 10-21
Claims 10-12, 15-13, 15-16, 20  are rejected under 35 U.S.C. 102(a) (1) and 102(a) (2) as being anticipated by Wang et al. (2008/0124842).

Regarding claim 10, Wang teaches an apparatus for transfer of electronic components onto a substrater (specially refer figures 1-6 and relate texts) comprising a superstrate 318/320 and an adhesive layer 362 formed on at least a first side of the superstrate, the apparatus comprising: 
a receiving structure 318/320;  
15an ejector assembly  102/104 arranged adjacent to the receiving structure, wherein the ejector assembly is configured to remove a subset of a plurality of electronic components from a die sheet168  by pressing an individual electronic component against the receiving structure to form a pattern of electronic components thereon, the pattern of electronic components comprising the subset of the 20plurality of electronic components 372a/372b transferred from the die sheet 268 to the receiving structure 318/320 ; and 
a first press element (specially refer figure 2 and relate texts); wherein the superstrate is arranged so that the adhesive layer faces the receiving structure (steps 206/208), and 25wherein the apparatus is configured to apply (step 210) , using at least the first press element, a compressive force to press the subset of the plurality of electronic components 372a on the receiving structure against the adhesive layer 326 to attach the subset of the plurality of electronic components to the superstrate [0031].  

Regarding claim 11 (the apparatus of claim 10), Wang teaches the receiving structure 318/320  is configured to be removed from the plurality of electronic components 372a/372b 
 
Regarding claim 12 (the apparatus of claim 10), Wang teaches a second press element (second pin 102 from left or right of 104) arranged adjacent to the superstrate, opposite the receiving structure 318/320, wherein the first press element is arranged adjacent to the receiving structure, opposite the superstrate, and wherein the second press element is configured, along with the 10first press element (first pin 102 of outermost) , to apply the compressive force to press the subset of the plurality of electronic components on the receiving structure against the adhesive layer 362 to attach the subset of the plurality of electronic components to the superstrate. 

Regarding claim 15 (the apparatus of claim 10), Wang teaches the adhesive layer 326 has an equivalent or greater degree of adhesiveness as the receiving structure.
  
Regarding claim 16 (the apparatus of claim 10), Wang teaches a backing support 318 arranged on an opposite side of the receiving structure 318/320 from the die sheet 168. 

Regarding claim 20 (the apparatus of claim 10), Wang teaches [0027] one or more of the die sheet 168, the 25receiving structure 318/320, and the ejector 102/104 assembly are configured to be moved independently of each other along an x-direction, a y-direction, and/or a z- direction, and/or along a ɸ-direction and/or a Ɵ-direction. 


 

Claims 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (2008/0124842) and Craig et al. (2005/0000634) or the following remark(s).
	Regarding claim 18 (the apparatus of claim 10), Wang teaches all limitations as cited in the above claim except for the electronic components are light emitting devices. 
Craig teaches the electronic components are light emitting devices [0076]
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention at the time the invention was made to modify the electronic components are light emitting devices  in Wang’s device in order to provide a desired functionality for a user.
Regarding claim 20191919 (the apparatus of claim 1), Wang teaches all limitations as cited in the above claim including the plurality of electronic components are arranged on the die sheet in an array except for the plurality of electronic components are arranged on the die sheet in an array, and wherein the pattern of electronic components is a two-dimensional array of electronic components. 
Craig teaches the plurality of electronic components are arranged on the die sheet in an array, and wherein the pattern of electronic components is a two-dimensional array of electronic components (specially refer figure 6 and relate texts). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention at the time the invention was made to form the plurality of electronic components are arranged on the die sheet in an array, and wherein the pattern of 
 
Regarding claim 21 (the apparatus of claim 10), Wang teaches all limitations as cited in the above claim  except for a mask with gaps formed in the mask; wherein the mask is disposed between the receiving structure and the die sheet;  5wherein the individual electronic component is aligned with and pushed through one of the gaps to be pressed against the receiving structure; and wherein the mask is formed adjacent to a surface of the receiving structure, against which the electronic components are pressed by the ejector assembly.
Craig teaches a mask 108 with gaps 110 formed in the mask; wherein the mask is disposed between the receiving structure 112 and the die sheet 104; 5wherein the individual electronic 106 component is aligned with and pushed through one of the gaps to be pressed against the receiving structure; and wherein the mask 108 is formed adjacent to a surface of the receiving structure, against which the electronic components are pressed by the ejector assembly 114.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention at the time the invention was made to form a mask with gaps formed in the mask; wherein the mask is disposed between the receiving structure and the die sheet;  5wherein the individual electronic component is aligned with and pushed through one of the gaps to be pressed against the receiving structure; and wherein the mask is formed adjacent to a surface of the receiving structure, against which the electronic components are pressed by the ejector assembly in Wang’s structure in order to achieve a purpose of effective positioning of individual electric component. 

Independent claim 22
Claim 22 is rejected under 35 U.S.C. 102(a) (1) and 102(a) (2) as being anticipated by Wang et al. (2008/0124842).

Regarding claim 22 Wang teaches a light emitter panel comprising:  
10a substrate 318/320 comprising a superstrate 320 and an adhesive layer 362 formed on at least a first side of the superstrate; and 
a plurality of electronic components 372a/372b attached to the superstrate 320 in at least one pattern from an adhesive receiving structure 406 [0030], on which the plurality of electronic components are temporarily attached in the at least one pattern, 15wherein the plurality of electronics components are transferred from a die sheet 168 to the adhesive receiving structure 362 in the at least one pattern by an ejector assembly 102/104.

Reasons for Indication of Allowable Subject Matter
Claims 3, 5, 13-14, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. Wang et al. (2008/0124842) and Craig et al. (2005/0000634), taken individually or in combination, do not teach the claimed invention having the respective feature(s) below.
Regarding claim 3 (the apparatus of claim 1), Wang teaches the electronic components are light emitting devices comprising a primary light emitting surface; the superstrate comprises a translucent material; 25the adhesive layer is a layer of the translucent material that is not fully cured; and the primary light emitting surface of the individual electronic component, or of each of the subset of the plurality of electronic components, is oriented to face the superstrate. 
Regarding claim 5 (the apparatus of claim 1), wherein the ejector assembly comprises: an ejector pin that is configured, when actuated, to longitudinally extend in a direction towards the receiving structure; and a vacuum chamber arranged around a perimeter of the ejector pin, 10wherein the vacuum chamber is configured to apply a suction force to an underside of the die sheet, opposite a top side thereof on which the plurality of electronic components are arranged, to cause a localized deformation of the die sheet adjacent to the ejector pin to prevent an attachment of electronic components adjacent to the individual electronic component to the receiving 15structure.  
Regarding claim 1513 (the apparatus of claim 10), wherein: the electronic components are light emitting devices comprising a primary light emitting surface; the superstrate comprises a translucent material; the adhesive layer is a layer of the translucent material that is not fully 20cured; and the primary light emitting surface of each of the subset of the plurality of electronic components is oriented to face the superstrate.
The remaining claims 14 are dependent from the above claim and therefore also considered objected.

Regarding claim 517 (the apparatus of claim 10), the ejector assembly comprises an ejector pin and a vacuum chamber arranged around a perimeter of the ejector pin, wherein the ejector pin is configured, when actuated, to longitudinally extend in a direction towards the receiving structure, and wherein the vacuum chamber is configured to apply a suction force to an underside of the die sheet, opposite a 10top side thereof on which the plurality of electronic components are arranged, to cause a localized deformation of the die sheet adjacent to the ejector pin to prevent an attachment of electronic components adjacent to the individual electronic component to the receiving structure.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dung A. Le whose telephone number is (571) 272-1784. The examiner can normally be reached on Mon-Fri 8:00-5:00.	
 supervisor, Allen Parker can be reached on (303) 297-4722.  The central fax phone numbers for the organization where this application or proceeding is assigned are (571)272-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DUNG A. LE/Primary Examiner, Art Unit 2819